Case 3:20-cv-00168-JPG-RJD Document 25 Filed 08/13/20 Page 1 of 2 Page ID #612




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

  MICHAEL J. REHIL,

                   Plaintiff,

            v.                                                     Case No. 20-cv-168-JPG

  COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.

                                     MEMORANDUM AND ORDER

           This matter comes before the Court on the parties’ Joint Motion to Remand to the

 Commissioner (Doc. 24). The parties ask that this case be remanded for further proceedings

 pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a

 sentence six remand) depends upon a finding of error and is itself a final, appealable order. See

 Melkonyan v. Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corp. Comprehensive

 Disability Prot. Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand,

 judgment should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-03

 (1993).

           The parties agree that:

           On remand, the ALJ will: (1) evaluate medical opinions of record, including that
           of Dr. Adams; (2) evaluate Plaintiff’s obesity under Social Security Ruling 02-1p;
           (3) assess Plaintiff’s residual functional capacity and proceed with the sequential
           evaluation, as necessary; and (4) issue a new decision.

 Joint Mot. Remand (Doc. 24).

           For good cause shown, the Court:

    •      GRANTS the parties’ Joint Motion to Remand (Doc. 24);

    •      REVERSES the final decision of the Commissioner of Social Security denying
           plaintiff’s application for social security benefits;
Case 3:20-cv-00168-JPG-RJD Document 25 Filed 08/13/20 Page 2 of 2 Page ID #613




    •   REMANDS this matter to the Commissioner for reconsideration of the evidence
        pursuant to sentence four of 42 U.S.C. § 405(g); and

    •   DIRECTS the Clerk of Court to enter judgment in favor of Plaintiff.

 I IS SO ORDERED.
 DATED: August 13, 2020

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                               2
